Exhibit 10.1

SECOND AMENDMENT TO LOAN AGREEMENT

This Second Amendment to Loan Agreement (this “Amendment”) is made as of
December 10, 2013, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the financial institutions whose names appear as
lenders on the signature page hereof.

WHEREAS, the Borrower and the Administrative Agent are party to that certain
Loan Agreement, dated as of January 31, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”) among the Borrower, the Administrative Agent and the Lenders from
time to time party thereto.

WHEREAS, the Borrower, the Administrative Agent and the Lenders who are
signatories hereto and who constitute Majority Lenders have agreed to amend the
Loan Agreement pursuant to Section 11.11 of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

1. DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.

2. AMENDMENT. The Loan Agreement is hereby amended as follows:

(a) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following definitions:

““Designated Person” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order (as defined in the
definition of “Sanctions Laws and Regulations”), (b) named as a “Specifically
Designated National and Blocked Person” (“SDN”) on the most current list
published by the U.S. Department of the Treasury Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list or (c) in which an entity or person on the SDN
List has 50% or greater ownership interest or that is otherwise controlled by an
SDN.”

““OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.”

““Sanctioned Country” means a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.”



--------------------------------------------------------------------------------

““Sanctions Laws and Regulations” means (i) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control that apply to the Borrower; and (ii) any sanctions
measures imposed by the United Nations Security Council, European Union or the
United Kingdom that apply to the Borrower.”

(b) Section 4.1 of the Loan Agreement is hereby amended by inserting the
following paragraph (n):

“(n) Designated Persons. None of the Borrower or any of its Subsidiaries nor, to
the knowledge of the Borrower, any of their respective directors, officers,
brokers or other agents is a Designated Person.”

(c) Article 5 of the Loan Agreement is hereby amended by inserting the following
Section 5.11:

“Section 5.11 Designated Persons. None of the proceeds of any Loan will, to the
Borrower’s knowledge, be used, and to the Borrower’s knowledge, none of the
proceeds of any Loan have been used, to fund any operations in, finance any
investments or activities in, or make any payments to a Designated Person or a
Sanctioned Country.”

(d) Section 7.1 of the Loan Agreement is hereby amended by deleting paragraph
(g) thereof in its entirety and inserting in its place the following:

“(g) Indebtedness of Subsidiaries of the Borrower, so long as (i) no Default
exists or would be caused thereby and (ii) the principal outstanding amount of
such Indebtedness at the time of its incurrence does not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(i) hereof (or portion thereof) that is guaranteed by
any Subsidiary of the Borrower), $800,000,000 in the aggregate;”

(e) Section 7.1 of the Loan Agreement is hereby further amended by deleting
paragraph (k) thereof in its entirety and inserting in its place the following:

“(k) Guaranties by any Subsidiary of the Borrower of any of the foregoing except
for the Indebtedness set forth under Section 7.1(h) hereof; provided that there
shall be no prohibition against Guaranties by any Subsidiaries of the Borrower
that (i) are special purposes entities directly involved in any CMBS Facilities
and (ii) have no material assets other than the direct or indirect Ownership
Interests in special purpose entities directly involved in such CMBS



--------------------------------------------------------------------------------

Facilities; provided further that the principal outstanding amount of any
Indebtedness set forth in Section 7.1(i) hereof (or portion thereof) that is
guaranteed by any Subsidiary of the Borrower shall not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(g) hereof), $800,000,000 in the aggregate.”

(f) Section 7.7 of the Loan Agreement is hereby amended by deleting the language
therein in its entirety and inserting in its place the following:

“So long as the Debt Rating received from each of Standard and Poor’s, Moody’s
and Fitch is lower than BBB-, Baa3, or BBB-, respectively, as of the end of each
fiscal quarter, based upon the financial statements delivered pursuant to
Section 6.1 or 6.2 hereof for such quarter, the Borrower shall maintain a ratio
of (a) Adjusted EBITDA as of the end of such fiscal quarter to (b) Interest
Expense for the twelve (12) month period then ending, of not less than 2.50 to
1.00.”

(g) Section 8.1 of the Loan Agreement is hereby amended by deleting paragraph
(h) thereof in its entirety and inserting in its place the following:

“(h) a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by any court against the Borrower or any Material Subsidiary
Group for the payment of money which exceeds singly, or in the aggregate with
other such judgments, $250,000,000.00, or a warrant of attachment or execution
or similar process shall be issued or levied against property of the Borrower or
any Material Subsidiary Group which, together with all other such property of
the Borrower or any Material Subsidiary Group subject to other such process,
exceeds in value $250,000,000.00 in the aggregate, and if, within thirty
(30) days after the entry, issue or levy thereof, such judgment, warrant or
process shall not have been paid or discharged or stayed pending appeal or
removed to bond, or if, after the expiration of any such stay, such judgment,
warrant or process, shall not have been paid or discharged or removed to bond;”

(h) Section 8.1 of the Loan Agreement is hereby amended by deleting paragraph
(j) thereof in its entirety and inserting in its place the following:

“(j) there shall occur (i) any acceleration of the maturity of any Indebtedness
of the Borrower or any Material Subsidiary in an aggregate principal amount
exceeding $250,000,000.00, or, as a result of a failure to comply with the terms
thereof, such Indebtedness shall otherwise have become due and payable prior to
its scheduled maturity; or (ii) any failure to make any payment when due (after
any applicable grace period) with respect to any Indebtedness of the Borrower or
any Material Subsidiary (other than the Obligations) in an aggregate principal
amount exceeding $250,000,000.00;”



--------------------------------------------------------------------------------

3. BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.

4. EFFECTIVENESS. (i) Section 2(a), (b), (c), (d), (e), (g) and (h) of this
Amendment shall become effective as of the date first above written and
(ii) Section 2(f) of this Amendment shall become effective as of September 30,
2013, in each case upon the Administrative Agent receiving this Amendment duly
executed by the Borrower and the Majority Lenders.

5. NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect.

6. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.

7. GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and to performed in the State of New York.

8. MISCELLANEOUS.

(a) On and after the date hereof, (i) each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Loan Agreement shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(c) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.

 

BORROWER:     AMERICAN TOWER CORPORATION     By:  

/S/ THOMAS A. BARTLETT

    Name:   Thomas A. Bartlett     Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Second Amendment to Loan Agreement]



--------------------------------------------------------------------------------

LENDERS    

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

    By:  

/S/ JOHN G. KOWALCZUK

    Name:   John G. Kowalczuk     Title:   Executive Director

 

[Signature Page to Second Amendment to Loan Agreement]



--------------------------------------------------------------------------------

Toronto Dominion (Texas) LLC, as a Lender By:  

/S/ ALICE MARE

Name:   Alice Mare Title:   Authorized Signatory Mizuho Bank, Ltd., as a Lender
By:  

/S/ BERTRAM H. TANG

Name:   Bertram H. Tang Title:   Designated Signatory Citibank, N.A., as a
Lender By:  

/S/ KEITH LUKASAVICH

Name:   Keith Lukasavich Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC,
as a Lender By:  

/S/ ALEX DAW

Name:   Alex Daw Title:   Director The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a
Lender By:  

/S/ JOSE CARLOS

Name:   Jose Carlos Title:   Director

 

[Signature Page to Second Amendment to Loan Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Lender By:  

/S/ CHRISTOPHER DAY

Name:   Christopher Day Title:   Authorized Signatory By:  

/S/ JEAN-MARC VAUCLAIR

Name:   Jean-Marc Vauclair Title:   Authorized Signatory MORGAN STANLEY BANK,
N.A., as a Lender By:  

/S/ SCOTT JENSEN

Name:   Scott Jensen Title:   Authorized Signatory BARCLAYS BANK PLC, as a
Lender By:  

/S/ NOAM AZACHI

Name:   Noam Azachi Title:   Vice President SANTANDER BANK, N.A., as a Lender
By:  

/S/ MATTHEW BARTLETT

Name:   Matthew Bartlett Title:   Vice President ROYAL BANK OF CANADA, as a
Lender By:  

/S/ SCOTT JOHNSON

Name:   Scott Johnson Title:   Authorized Signatory

 

[Signature Page to Second Amendment to Loan Agreement]